Title: To George Washington from William Nelson, 22 February 1753
From: Nelson, William
To: Washington, George



Sir
York Feby 22d 1753

I have received yours of the 12th Instant, in which you express a Desire to be removed to the Adjutancy of the Northern Neck. I think the Thing so reasonable that I wish you may succeed: however, I presume You are not unaquainted, that two Gentlemen have apply’d for it, & both strongly recommended; yet, Reason I hope will always prevail at the Board over Interest & Favour, upon which Principle You may expect all the Service that can be done you in the Affair by the Secretary, as well as by, Sir, Your most Hble Servt

Wm Nelson

